Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/22 has been entered.
 

Allowable Subject Matter
Claims 1-20 are allowed.
	Claims 1-20  are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F .2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “receivers learn a location of client device by determining a proximity and a direction of the wireless client device relative to the one or more receivers; measuring in response to the command; the strength of signal between client device and receivers wherein the receivers comprise access points; based 
	The closest prior art (Cooperstein) teaches measuring signal between set top box and wireless client device.   Raut teaches measuring signal strength and position between receivers.  None of these references disclose “receivers learn a location of client device by determining a proximity and a direction of the wireless client device relative to the one or more receivers; measuring in response to the command; the strength of signal between client device and receivers wherein the receivers comprise access points; based on measured strength and direction; determining a position by triangulation; determining client device in proximity to the display device based on a previous logged position location of the client device; and identifying the first user as a potential user of the display device and modifying delivery of the content to the display device based on first user information”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426